Minshall, J.
(dissenting.) I do not concur in the criticisms on the charge of the court. It is not exactly Addisonian in style, nor does it make any pretensions of that kind. It is, however, about as perspicuous as most charges that come before us, and as free from any apparent purpose to unduly influence the jury in the performance of its duty. And, in particular, I disagree with the criticism on what the court said in defining a reasonable doubt. How any doubt can be a reasonable one, for which no reason can be given by the juror, I am unable to see. Therefore, I cannot see in what way the court erred in saying, it must be a doubt for which a reason can be given. It is asked, who shall determine? I answer: The juror for himself. It is a matter *379between himself and his conscience. And if, in his own conscience, he can give no reason for a doubt started in his mind, he should treat it as an unreasonable one. I do not dissent from the judgment of reversal.